Citation Nr: 1219203	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the lumbar spine as a residual of grenade fragmentation wounds.

2.  Entitlement to an evaluation in excess of 10 percent for sciatic nerve injury of the left leg secondary to residual of grenade fragmentation wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  He served honorably and heroically in the Korean War, where he earned the Purple Heart for wounds received in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision, which granted service connection for a lumbar spine disability and assigned a 20 percent evaluation, effective April 4, 1997-the date on which he filed his claim.  The Veteran timely appealed that assigned disability evaluation.

The above issue was before the Board in September 2006, April 2008, October 2009, and finally was remanded again for further development in February 2011.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board has taken jurisdiction over the left leg disability in conjunction with the instant claim.  Indeed, the evidence demonstrates that the Veteran's left sciatic nerve injury is related to his lumbar spine disability.  Thus, the Board must consider both of these disability ratings in this decision.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (VA must evaluate separate and distinct manifestations that have arisen from the same injury as separate disabilities except where the symptomatology of the conditions is duplicative or overlapping.)

As noted in the February 2011 remand order, issues of temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 for lumbar spine surgeries in May 1997 and March 2004 have been raised by the record but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with intervertebral disc syndrome (IVDS), degenerative disc disease of the lumbar spine and left sciatic nerve injury within the appeal period.  

2.  Prior to August 2, 2010, the Veteran's lumbar spine disability picture most nearly approximates severe intervertebral disc syndrome with recurring attacks; there is no showing of muscle spasm or absent ankle jerk during this time, the Veteran's limitation of motion is no more than moderate, there is no ankylosis, and there is no more than mild incomplete paralysis of the sciatic nerve demonstrated. 

3.  From August 2, 2010, absent left ankle jerk is demonstrated; the Veteran's limitation of motion is no more than moderate, there is no ankylosis, and there is no more than mild incomplete paralysis of the sciatic nerve demonstrated.


CONCLUSIONS OF LAW

Prior to August 2, 2010, the criteria for a 40 percent evaluation for degenerative changes of the lumbar spine with a sciatic nerve injury of the left leg secondary to residual of grenade fragmentation wounds, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (2002) and 5242, 5243, 8520 (2011)

From August 2, 2010, the criteria for a 60 percent evaluation for degenerative changes of the lumbar spine with a sciatic nerve injury of the left leg secondary to residual of grenade fragmentation wounds, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (2002) and 5242, 5243, 8520 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran filed his claim for service connection for a lumbar spine disorder on April 4, 1997.  In March 1997, he underwent a VA evaluation of his back, where he reported having progressively worsening low back pain; his severe back pain was associated with walking, and it was noted that he could walk one mile.  On examination, he had 90 degrees of flexion in his lumbar spine, but had back pain with motion.  He was diagnosed with lumbar spinal stenosis.  The Veteran underwent a lumbar spine surgery in May 1997.

Following that surgery, the Veteran underwent a VA examination of his lumbar spine in August 1997.  He complained of constant back pain while bending.  On examination, he had 85 degrees of flexion, 10 degrees of extension, 15 degrees of right and left lateral flexion, 17 degrees of left rotation and 20 degrees of right rotation.  There was no incoordination, or excessive fatigability or significant further loss in range of motion after repetition.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.

In April 1998, the Veteran was seen for chronic low back pain and was put on Motrin 800 at that time.  In April 1999, it was noted that his lumbar spine was not problematic.  In March 2000, he reported having a little back pain and wondered if it was a muscle strain or kidney problems.  Finally, in March 2002, the Veteran's lumbar spine was well enough to enable him to bowl-unfortunately, he tore his right rotator cuff at that time.

In September 2003, the Veteran underwent a VA examination of his lumbar spine.  He reported constant lower back pain with radiation down his left leg.  The pain was aggravated by prolonged standing, walking, bending, sitting, lifting, and twisting his lower back.  Alleviating factors were Tylenol and rest, though alleviation was only "a little bit" and he reported constant 6 out of 10 in pain intensity.  There was no fecal or urinary incontinence noted.  He further reported that his son has to perform household maintenance because his back is so bad that he is unable to perform any tasks that require pushing, pulling, lifting, prolonged standing or carrying objects.  He did not need a brace, cane, crutch or walker to ambulate.  He was able to walk three to four blocks before having to stop and rest due to low back pain, and he needed to take frequent stops when driving.  

On examination, the Veteran ambulated with a slightly forward-flexed and somewhat waddling gait.  He had 50 degrees of flexion, extension to 5 degrees, 10 degrees of right and left lateral rotation and flexion.  Those ranges of motion were unchanged after exercise (10 repetitions), though there was facial grimacing during exercise and some excessive fatigability was noted at that time.  There was no further evidence of incoordination, or further loss of range of motion or function due to repetition.  X-rays demonstrated degenerative disease of the lumbar spine.  The Veteran was diagnosed with osteoarthritis of the lumbar spine, which was related to his military service.

From May 2003 through January 2011, the Veteran sought treatment with a private chiropractor.  Review of those records reveals complaints of lumbar spine pain in both flexion and extension; the most limited ranges of motion demonstrated 40 degrees of flexion and to 10 degrees of extension.  Those records also reveal a diagnosis of IVDS; however, measurements of the Veteran's range of motion in rotation and lateral flexion were not obtained, nor were there any indications as to a positive Goldthwaite's sign, or listing of the Veteran's lumbar spine.  Bedrest was not prescribed during any of those treatments.

The Board has additionally reviewed all of the VA treatment records from several different VA Medical Centers since August 2003 through February 2012.  Those records reveal a diagnosis of lumbar spondylosis and left leg sciatic syndrome in January 2003.  In December 2003, the Veteran had a neurosurgery consultation, at which time he reported having back pain so severe that he was unable to walk more than a few blocks without experiencing significant discomfort.  The Veteran eventually underwent a lumbar spine surgery in March 2004.  Subsequent VA treatment records generally demonstrate continued treatment for a lumbar spine disability, including pain medication, though such treatment consistently was provided by the private chiropractor, noted above.

The Veteran underwent a VA examination in November 2006.  During the examination, his history of lumbar spinal surgery was noted.  Even after the surgery, his lumbar pain has gradually worsened.  The Veteran rated the lumbar pain as 5 out of 10 in severity, noting that it flares to 8 intensity three times a week depending on his activities.  Flare-ups lasted 15 minutes, and were alleviated by taking aspirin and sitting down.  The Veteran had not been incapacitated or prescribed bedrest, and it was noted that it would be speculative to estimate a loss of range of motion during flare-up at that time.  The Veteran also reported stiffness, weakness, and fatigability due to standing more than 10 minutes.  He indicated that he was limited to a block and a half of walking before his low back starts to bother him.  He was limited in bending and lifting more than 25 pounds, though sitting did not bother him very much.  He did not use any braces, canes, crutches, or other devices for ambulation.  The Veteran was retired, but he ran a small woodshop in his house.  He was limited in lifting heavy objects and wood, instead having to have other people do that for him; he was also able to mow his lawn because he had a riding lawn mower, but was limited in performing other yard work such as raking, gardening, etc.  The Veteran was also somewhat limited in his housework, having to rest after 10 minutes of vacuuming.  He was able to bowl once a week.  His back would bother him after 3 games, though he was not significantly incapacitated or limited in his activities after bowling.  The Veteran additionally had trouble getting his socks and shoes on and tied; he could not take a bath because he would not be able to get back up, though his other activities of daily living are not affected, including eating, grooming, bathing, toileting, and dressing except as discussed.

On examination, the Veteran did not walk with a limp.  Rather, he flexed forward at the lumbar spine and had a very slight list to the right.  He was able to get up and down from chairs without difficulty, though he had mild difficulty getting up from a supine position on the examination table.  He had mild tenderness to palpitation over the lower lumbar spine and paraspinous muscles, though no spasm was noted.  The Veteran had negative straight leg raising and Goldthwaite signs.  On range of motion testing, there was no objective evidence of pain, such as wincing, grimacing or flinching; he experienced limitation of motion due to pain at 70 degrees of flexion, 10 degrees of extension, 20 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  The examiner noted there was no evidence of additional loss of motion or pain, weakness, incoordination or fatigability due to repeated use.  The Veteran was able to independently remove his socks and shoes, but needed his wife's help in putting them back on; the examiner noted that the Veteran's knee and hip conditions likely contributed to such difficulty, along with his lumbar spine condition.  

It appears that there was a second range of motion testing that was completed, demonstrating active range of motion to 72 degrees of flexion, 12 degrees of extension, 18 and 25 degrees of right and left lateral flexion respectively, and 12 and 20 degrees of right and left lateral rotation.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.

Finally, the Veteran underwent a VA examination of the lumbar spine in August 2010.  At that time, he reported a long history of chronic low back pain beginning in military service.  He further reported spinal surgeries in 1964 and 1974, which the examiner noted was completely inconsistent with the medical evidence in the claims file which showed 1997 and 2004 surgeries.  He stated that his pain was worse when it was wet, rainy or snowing, though such exacerbations of pain did not further result in loss of function, range of motion or incapacitation.  

On examination, there was no scoliosis demonstrated, but mild dorsal kyphosis was suggested.  There was no exaggerated lumbar lordosis.  The examiner noted that the Veteran was pretty much tender wherever he was touched on examination, though he did not react with pain to any of the testing.  Range of motion testing demonstrated 85 degrees of flexion, 16 degrees of extension, 15 degrees of right and left lateral flexion, and 38 and 39 degrees of right and left lateral rotation respectively prior to exercise; after exercise, the Board notes that all of those respective measurements were 85 degrees, 15 degrees, 18 degrees each, and 40 and 39 degrees respectively.  The examiner noted that there was no evidence of pain behavior or reactivity to pain, excessive fatigability, weakened movement, or incoordination.  X-rays demonstrated multi-level degenerative disc changes throughout the lumbosacral spine.  He was diagnosed with osteoarthritis and degenerative disc disease of the lumbar spine.

The Veteran has endorsed symptoms of tenderness, loss of sensation, and tingling in his left leg throughout the appeal period.  Such left leg symptomatology is substantially similar to findings noted in the most recent VA examination in August 2010.  In that examination, the Veteran's reflexes were normal with the exception of an absent left knee jerk reflex even with jendrassic maneuver.  He had a positive Babinski's sign downgoing bilaterally; circulation and motor function was intact with full 5 out of 5 strength bilaterally in all muscle groups.  Sensation examination was normal with the exception of the vibration sense appeared to be decreased to absent sensation left worse than right in a stocking distribution and completely not conforming to any dermatome.  There was lumbosacral percussion tenderness but no paravertebral muscle spasm.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The rating criteria for diseases and injuries of the spine have changed during the pendency of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Prior to September 23, 2002, a 10 percent rating for lumbar disc disease was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was warranted for lumbar disc disease where there was moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).

Under the interim revised criteria for intervertebral disc syndrome which became effective September 23, 2002, a 10 percent evaluation is indicated for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from December 23, 2002, to September 25, 2003).  That criteria has remained in effect with the revision, effective September 26, 2003 (as discussed below), under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Until September 26, 2003, disabilities of the lumbosacral spine could also be rated under the provisions of Diagnostic Code 5292, concerning limitation of motion, or, alternatively, under the provisions of Diagnostic Code 5295, concerning lumbosacral strain. 

Diagnostic Code 5292 provides that a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5295 provides a 10 percent rating for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  

Other potentially applicable Diagnostic Codes in effect prior to September 26, 2003, consist of 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis. 

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2011). 

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Initially, the Board notes that the Veteran has been diagnosed with IVDS throughout the appeal period.  Accordingly, the Board will begin with evaluation analysis with that set of Diagnostic Codes.  

At the outset, there is no evidence of any incapacitating episodes, particularly any periods of prescribed bedrest by a physician, at any time during the rating period on appeal.  Thus, the Board finds that the most recent version of Diagnostic Code 5293/5243, effective beginning September 23, 2002, is inapplicable in this case.  

Therefore, the Board will focus only on Diagnostic Code 5293, effective prior to September 22, 2002, as to whether any evidence from throughout the appeal period demonstrates a higher evaluation under that code.  The Board notes that in order to acheive a higher evaluation under Diagnostic Code 5293, the lumbar spine symptomatology must demonstrate either (a) severe IVDS, characterized by recurrent attack with intermittent relief; or (b) pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrate muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

In this case, the Board finds that a staged rating is warranted.  Prior to August 2, 2010, the Veteran's disability picture associated with his intervertebral disc syndrome is found to most nearly approximate the 40 percent rating under the pre- amended version of Diagnostic Code 5293.  In this regard, the Board finds the Veteran's lay statements as to his persistent sciatic neuropathy to be particularly credible.  His reported symptomatology is deemed commensurate with severe intervertebral disc syndrome with recurring attacks.  However, the lay evidence does not establish entitlement to a 60 percent evaluation prior to August 2, 2010.  Indeed, while some paravertebral tenderness was noted, no spasms were shown during such time period.  There is also no showing of absent ankle jerk prior to August 2, 2010.  

In sum, prior to August 2, 2010, a 40 percent evaluation for the Veteran's intervertebral disc syndrome is warranted under the pre-amended Diagnostic Code 5293.  A higher evaluation is not for application, for the reasons explained above.  Moreover, no alternate diagnostic codes enable a higher evaluation based on the evidence of record.  In this regard, neither Diagnostic Code 5292 or 5295 provide a rating in excess of 40 percent.  Moreover, the General Rating Formula as in effect from September 26, 2003, only provides for an increased rating where the evidence demonstrates ankylosis, which is not the case here.  Also, as already discussed, there are no incapacitating episodes to enable a higher evaluation under the amended version of Diagnostic Code 5293/5243.

Again, under the amended version of Diagnostic Code 5293, the Board must also consider whether separate evaluations for the orthopedic and neurologic components of the service-connected low back disability would be more favorable than the single 40 percent evaluation assigned under the pre-amended version of 5293 during the period in question.  

Applying the facts of record to the criteria for evaluating the orthopedic component of the low back disability, the Veteran is entitled to no more than a 20 percent evaluation under the relevant provisions of the rating schedule.  Indeed, his forward flexion was never worse than 50 degrees, and was typically 70 degrees or better, with no additional loss of function upon repetitive movement.  This is found to equate to no more than moderate limitation of motion under the pre-amended Diagnostic Code 5292.  Similarly, under the General Rating Formula presently in effect, the range of motion findings of record fall squarely within the criteria for a 20 percent rating.  There is also no basis for a higher evaluation under Diagnostic Code 5295, as the record fails to demonstrate positive Goldthwaite's sign, marked limitation of forward bending in standing position, or any other relevant symptomatology.  There is also no ankylosis or vertebral fracture.


Turning to evaluation of the Veteran's neurologic symptomatology, the Board finds that the neurologic symptomatology associated with the Veteran's lumbar spine disability is solely in the Veteran's left leg.  The Board notes that the evidence of record demonstrates only lay complaints of neurologic symptomatology in the Veteran's left leg; moreover, the only noted objective evidence and diagnosis of radicular symptomatology is noted in the Veteran's left leg, specifically in the January 2003 VA treatment note.  

The Board observes that the relevant Diagnostic Code for rating the Veteran's left sciatic nerve injury is Diagnostic Code 8520.  Under that Diagnostic Code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Finally, an 80 percent evaluation is warranted for complete paralysis of the sciatic nerve manifested by foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (1997-2011).

In this case, the evidence of record, as described above, specifically notes that the Veteran is able to stand and walk throughout the appeal period; his muscle strength in his left leg, while possibly mildly impaired, does not demonstrate any marked muscular atrophy.  Instead, the Veteran's lay complaints and the objective evidence, specifically the most recent VA examination in August 2010, demonstrate some weakness and tingling/loss of sensation in the left lower extremity.  Such symptomatology most nearly approximates mild incomplete paralysis under Diagnostic Code 8520.  Thus, no higher than a 10 percent rating is warranted for the neurologic symptoms associated with the low back disability.

Combining 20 and 10 percent ratings for the orthopedic and neurologic symptomatology here does not afford a more favorable combined rating than that yielded by assignment of the single 40 percent rating under the pre-amended version of Diagnostic Code 5293.  As such, that is the appropriate evaluation for assignment in this case, for the period prior to August 2, 2010.  

As of August 2, 2010, the Board finds that the Veteran's disability picture most nearly approximates a 60 percent evaluation under the pre-amended version of Diagnostic Code 5293.  Indeed, VA examination on that date showed absent left ankle jerk.  

For the reasons previously discussed, there is no basis for a rating in excess of 60 percent from August 2, 2010, either as a single rating or as separate evaluations for the orthopedic and neurologic manifestations of the disability in question.  

In sum, prior to August 2, 2010, a 40 percent evaluation for the Veteran's intervertebral disc syndrome is warranted pursuant to the pre-amended version of Diagnostic Code 5293.  From August 2, 2010, a 60 percent rating is warranted under that same code section.   In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability with a left sciatic nerve injury, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran has already been awarded TDIU throughout the appeal period, and has been assigned that benefit since April 4, 1997.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to August 2, 2010, a 40 percent evaluation for degenerative changes of the lumbar spine with a sciatic nerve injury of the left leg secondary to residual of grenade fragmentation wounds is granted.

From August 2, 2010, a 60 percent evaluation for degenerative changes of the lumbar spine with a sciatic nerve injury of the left leg secondary to residual of grenade fragmentation wounds is granted.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


